      Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 1 of 37



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



AARON RICH
                      Plaintiff,                Civil Action No. 1:18-cv-00681-RJL
     v.                                         Hon. Richard J. Leon

EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                      Defendants.



                     PLAINTIFF’S OPPOSITION TO
          DEFENDANTS’ MOTION TO EXTEND OR STAY DISCOVERY




                                    JOSHUA P. RILEY
                                    MERYL C. GOVERNSKI
                                    BOIES SCHILLER FLEXNER LLP
                                    1401 New York Ave NW, Washington DC 20005

                                    MICHAEL J. GOTTLIEB
                                    WILLKIE FARR GALLAGHER LLP
                                    1875 K Street NW, Washington, DC 20006

                                    Attorneys for Plaintiff Aaron Rich
            Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 2 of 37



          Plaintiff Aaron Rich respectfully submits this Opposition (“Opposition”) to Defendants’

Motion to Extend or Stay Discovery (“Motion” or “Def. Mot.”), Dkt. 106 (public); Dkt. 103-2

(sealed).

                                        INTRODUCTION

          Plaintiff filed this lawsuit in March 2018—22 months ago—to seek accountability for false

statements that Defendants Edward Butowsky, Matthew Couch, and America First Media

(“AFM”) published about Plaintiff and his brother, Seth Rich, who was murdered in 2016. Among

other things, Defendant Butowsky orchestrated the publication of two widely-circulated articles,

one by Fox News in May 2017 and one by The Washington Times in March 2018, falsely stating

that Plaintiff and/or his brother transferred DNC documents to WikiLeaks before the 2016 election.

Defendant Butowsky enlisted Defendants Couch and AFM as mouthpieces for his false statements

about the Plaintiff, including by providing Defendants Couch and AFM with financial support and

“information” for their “investigations” into Seth Rich’s murder.1 Defendants Couch and AFM,

who have more than 200,000 social media followers, have published false statements accusing

Plaintiff of receiving money from WikiLeaks in exchange for the DNC documents and of knowing

in advance that his brother was going to be murdered.2




1
    See, e.g., Ex. 1 at …104 (Butowsky:

                                                                                   ); Dkt. 95-
10 at 10 of 13 (“All information reported on Aaron Rich, WikiLeaks, Money, and Emails came
from defendant Butowsky.”). All exhibits refer to those attached to the Declaration of Meryl
Governski (“Governski Decl.”).
2
    See, e.g., Dkt 3 ¶¶ 40-43, 49-65.
                                                  2
          Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 3 of 37



         When Plaintiff filed this lawsuit, Defendants Couch and Butowsky boasted that they would

use civil discovery to prove their publicly discredited theories about Plaintiff and his brother.3

Now, having sat on their rights for more than a year-and-a-half, and having failed to identify a

shred of evidence supporting their false statements, Defendants demand more time just weeks

before the close of discovery. They assert that they require additional time to obtain supposed

“evidence” that there is no reason to believe exists and/or which they have made no meaningful

efforts to obtain.

         Defendant Butowsky separately claims that health issues have rendered him unable to

participate in this litigation. That representation lacks credibility. During the same time period in

which he claims disability, Defendant Butowsky actively has pursued numerous personal and

professional endeavors, and he has continued to make false statements about Plaintiff and his

brother. Those endeavors include the six cases Defendant Butowsky has filed as a plaintiff since

April 2018, including some that overlap substantially with this litigation. Defendant Butowsky’s

declaration does not disclose that litigation blitz, nor does he mention that in his lawsuit against

NPR, he opposed a stay of discovery on the following basis: “Delay prejudices victims – evidence

is lost, memories fade, costs increase. Delay clogs up the Courts and negatively impacts the

public’s perception of Judges, Lawyers and the quality of Justice.”4

         Mr. Butowsky’s argument in the NPR Lawsuit applies with greater force here. Plaintiff

has been waiting for nearly two years to clear his name and hold the Defendants accountable.


3
  See, e.g., Ex. 2 (“We cannot fight the legal battles, and everything else we’re fighting without
the help of so many Patriots. Thanks to those of you who’ve joined the Fight for the Truth and
Justice. The Storm is Coming! #AmericaFirstMedia #Seth Rich (linking to AFM funding
platforms)); Ex. 3 (Butowsky: “when I go full throttle on discovery, if I do, I will expose
everything.”); see also Ex. 4 (Butowsky to Plaintiff: “discovery is going to be interesting”).
4
    Ex. 5 at 2 (“NPR Lawsuit”).
                                                 3
        Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 4 of 37



Having worked diligently to meet the deadlines in the Court’s Scheduling Order, Plaintiff should

not be forced to wait longer after he has done everything, and Defendants have done nearly

nothing, to meet the deadlines to which all parties stipulated in the Scheduling Order. Plaintiff is

entitled to have this matter brought to trial without further delays, so that he and his family may

finally obtain some measure of closure as to the nightmare that has enveloped them since Seth

Rich was murdered some three-and-a-half years ago.

                                          ARGUMENT

        “A Scheduling Order is intended to serve as the unalterable road map (absent good cause)

for the remainder of the case” and “is not a frivolous piece of paper, idly entered, which can be

cavalierly disregarded by counsel without peril” because doing so “would undermine the court’s

ability to control its docket, disrupt the agreed-upon course of litigation, and reward the indolent

and the cavalier.” Dag Enters., Inc. v. Exxon Mobil Corp., 226 F.R.D. 95, 104 (D.D.C. 2005)

(internal citations and quotations omitted). “Once the schedule is set at the scheduling conference,

the presumption should be firmly against the granting of continuances.” Olgyay v. Soc’y for Envtl.

Graphic Design, Inc., 169 F.R.D. 219, 220 (D.D.C. 1996).

       In determining whether good cause exists to modify a discovery schedule, the relevant

questions are whether the moving party was diligent in obtaining discovery, whether trial is

imminent, whether the request is opposed, whether the non-moving party would be prejudiced, the

foreseeability of the need for additional discovery, and the likelihood that discovery will lead to

relevant evidence. See In re Rail Freight Fuel Surcharge Antitrust Litig., 281 F.R.D. 12, 14

(D.D.C. 2011). The moving party has the burden to establish good cause for a modification of a

scheduling order. See Capitol Sprinkler Inspection, Inc. v. Guest Servs., Inc., 630 F.3d 217, 226

(D.C. Cir. 2011). Here, Defendants have not carried their burden of establishing good cause to

                                                 4
           Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 5 of 37



modify the Scheduling Order, to which Defendants and their counsel stipulated, and which sets

January 27, 2020, as the close of fact discovery.

          Defendants have no credible claim to have exercised diligence in obtaining discovery. See

infra § I. Plaintiff began serving third-party subpoenas on June 8, 2018,5 and party discovery

began on April 22, 2019, yet Defendants inexplicably waited until mid-October 2019 (nearly six

months later) to serve party discovery, and they waited until December 2019 (just last month) to

issue their first subpoena notice. See id. As of the date of their Motion, Defendants had issued

just one deposition notice in this case—and that deposition did not go forward because

Defendants’ counsel neglected to serve the witness with a subpoena for his appearance. See id.

Defendants repeatedly have missed deadlines, and they have failed to produce documents and

discovery responses, even when faced with motions from Plaintiff or orders from the Court. See

id. Instead, they have dedicated their attention to litigating their cases via social media accounts

and interviews, and in the case of Defendant Butowsky, through sprawling parallel litigation

brought in other federal and state courts. See id. By contrast, Plaintiff has responded timely and

thoroughly to all of Defendants’ requests for documents and written discovery, not once seeking

an extension of time from Defendants or this Court, and Defendants do not contend otherwise. See

id.

         Instead of engaging diligently in discovery, Defendants each offer inadequate excuses as

to why they have failed to do so. Defendant Couch claims that he has been precluded from taking

discovery, but the record shows otherwise. Defendant Couch has been represented by counsel

since before the Scheduling Order was entered; he has served written discovery requests to



5
    See Dkt. 39.
                                                    5
         Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 6 of 37



Plaintiff (to which Plaintiff thoroughly and timely responded); nothing has prevented him from

taking depositions (and Plaintiff long ago told him he would not oppose a request for the Court to

give him express permission to do so); and the reason he has not taken any depositions is because

he has made no effort to do so. Infra at § I.A.

        Defendant Butowsky claims that medical issues have rendered him unable to focus on or

participate in this case. See infra § I.B. Plaintiff’s counsel takes an opposing party’s claims of

disability very seriously and has made every effort to accommodate Defendant Butowsky’s most

recent medical issue (which was not reported to Plaintiff until the first week of January 2020) by

agreeing to delay his deposition beyond the close of discovery. See id. That said, Defendant

Butowsky’s claims of disability to do not warrant a modification to the Scheduling Order. There

is no explanation or justification as to why Defendant Butowsky chose to wait until just three

weeks before the close of discovery to raise a claim of medical disability; he did not, for example,

raise these claims in response to Plaintiff’s prior motions to compel discovery, even though

Defendant Butowsky was represented by counsel at the time. See id. Moreover, the record shows

that during the same time periods in which Defendant Butowsky claims to have been unable to

participate in this litigation, he actively has: pursued litigation as a plaintiff in six separate lawsuits

(and opposed a stay of discovery in at least one of those cases); orchestrated the publication of

defamatory statements against Plaintiff; and pursued personal and professional endeavors, from

trips abroad to media appearances. See id.

        Defendants also argue that they require more time to obtain “new” evidence, but that

argument does not withstand scrutiny. See infra § II. First, Defendants claim that they need more

time to obtain a “purported” FBI report, but this is the same alleged report that Defendant

Butowsky has tried unsuccessfully to uncover and reveal since at least January 2017. See id. §

                                                    6
          Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 7 of 37



II.A. After three years of failed efforts to do so, it is irrational to presume, as Defendants’ Motion

asks this Court to do, that the reason this supposed FBI report has not surfaced is because of a

shadowy government conspiracy to conceal it. See id. The obvious explanation as to why

Defendant Butowsky’s considerable efforts to uncover this alleged report have failed is that the

report does not exist, and Defendants have pointed to no evidence, of any kind, to suggest (let

alone prove) otherwise. See id. Second, Defendants claim that they need more time to find

supposed NSA documents that were brought to their attention by mysterious, unidentified—even

unknown—“sources,” but they simultaneously admit that “it is not clear whether” the purported

NSA documents even “relate to Seth Rich.” See infra § II.B. Third, Defendants claim (for the

first time) that they need more time to depose WikiLeaks’ founder, Julian Assange—

notwithstanding that they did not even bother trying to secure that deposition until after they filed

the present Motion, despite having relied for years on alleged statements about Plaintiff and his

brother that Defendants have attributed to Mr. Assange. See infra § II.C. In sum, none of this

supposed “new evidence” constitutes good cause for modifying the Scheduling Order; it is, rather,

more of the same baseless innuendo and tin-hat speculation that led to this litigation in the first

place.

         Plaintiff opposes an extension of the discovery deadline, and he would suffer substantial

prejudice if Defendants’ Motion were granted. Infra § III. Since this case began in March 2018,

Defendants have continued to publish false statements about Plaintiff and his brother.6 Plaintiff is



6
 See, e.g., Ex. 6 at 7:17-20 (Butowsky on June 26, 2018: “Aaron and Seth – were the ones who
downloaded the e-mails from the DNC server.”); Ex. 7 at 24 (Defendant Couch on Dec. 29, 2019:
“Ed Butowsky also told America First Media Group that money went into Aaron Rich’s bank
account via Wikileaks. He was our source on this back in August of 2017. He also said that Aaron
ad Seth were involved and worked together on the leaking of documents to Wikileaks.”); Ex. 8 at
12:24-13:1 (Defendant Butowsky on July 30, 2019: Plaintiff is “involved to some degree” with
                                               7
         Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 8 of 37



entitled to have this matter brought to trial without further delays, so that he and his family may

finally obtain some measure of closure as to the nightmare that has enveloped them since Seth

Rich was murdered some three-and-a-half years ago. See id. In addition, Plaintiff has made

strategic litigation decisions in reliance on this Court’s Scheduling Order, including decisions

about what depositions to notice, document requests and third-party subpoenas to serve, and

motions to file, and in what order. See id. Those decisions cannot be walked back. If Defendants

are successful, they will have achieved a substantial strategic advantage over Plaintiff by having

sat idly for many months, only to obtain a new discovery period of their own after Plaintiff went

to great effort to complete discovery under the schedule to which Defendants agreed and the Court

ordered. See id. Finally, all of Plaintiff’s efforts to comply with this Court’s Scheduling Order

have been in good faith, including a substantial amount of time and resources devoted by Plaintiff’s

counsel, who represent Plaintiff pro bono and whose schedules throughout discovery and for the

coming six months have been constructed in reliance on the agreed-upon Scheduling Order. See

id. It would be inequitable and prejudicial to reward Defendants for their lackadaisical approach

to this case, and this Court should reject their request to do so.

I.     Defendants Have Not Been Diligent In Obtaining Discovery.

       If the moving party “was not diligent, the inquiry should end.” St. Paul Mercury Ins. Co.

v. Capitol Sprinkler Inspection, Inc., No. 05–2115 (CKK), 2007 WL 1589495, at *6 (D.D.C. June

1, 2007) (citation and internal quotation omitted); see also Dunning v. Ware, 253 F. Supp. 3d 290,

294 n.1 (D.D.C. 2017) (Leon, J.) (denying motion where moving party “offered no valid

justification for his failure to take these depositions during the discovery period in this



DNC emails); see also, e.g., Dkt. 78 at 2 n.2 (citing post-complaint tweets by Defendants Couch
and AFM).
                                                   8
           Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 9 of 37



case”), aff'd, No. 17-5146, 2018 WL 1052765 (D.C. Cir. Feb. 1, 2018). This is not a close question

on the record before this Court. Defendants have not diligently conducted discovery, and they

have no valid excuse for their delays.

          Plaintiff filed this lawsuit on March 26, 2018.7 Two days later, Defendant Butowsky called

Plaintiff’s counsel and declared, in a voicemail, that “I’m probably not even gonna hire a lawyer.

This is a stupid lawsuit,” and “I’m not gonna waste any money on – on this.”8 Defendant Butowsky

is insured, and appears to have financial means to afford counsel in this case, and he in fact has

been represented by counsel for nearly all of the period of discovery in this litigation.9

          Throughout the duration of this case, Defendants repeatedly have missed or ignored

deadlines, necessitating motions to compel Defendants’ compliance with basic discovery

obligations.10 As explained in Plaintiff’s recent motion to enforce the Court’s prior discovery

order, Defendant Butowsky still has not produced what appears to be thousands of responsive

documents that should have been produced months ago, and Defendant Butowsky’s counsel still


7
    See Dkt. 3.
8
    See Ex. 9 at 2:4-20.
9
  Defendant Butowsky was represented by Ty Clevenger between April 11, 2018 and June 26,
2018, and by Kenneth A. Martin from May 15, 2018 until August 27, 2018. See Ex. 10; Dkt. 31;
Dkt. 37. Phillip Harvey entered an appearance on July 9, 2019, Dkt. 66, but then filed a motion to
withdraw as Defendant Butowsky’s attorney on October 11, 2019, Dkt. 82. Eden Quainton entered
an appearance on behalf of Defendant Butowsky on November 13, 2019. Dkt. 92. Defendant
Butowsky has been represented by Mr. Clevenger, as well as Steven S. Biss, in related litigation
in Texas since at least June 2018. See Ex. 11. See also Dkt. 83-3 at 4 (“Mr. Butowsky has a State
Farm insurance policy . . . inclusive of litigation expenses.”).
10
  See, e.g., Dkt. 14 (stipulation for extension of time); Dkt. 15 (same); Dkt. 30 (missed deadline);
Dkt. 55 (same); Dkt. 63 (Plaintiff motion to compel because Defendant did not respond to
discovery); Dkt. 64 (missed deadline); Dkt. 68 (Plaintiff motion to compel because Defendant did
not respond to discovery); Dkt. 71 (same); Dkt. 87 (missed deadline); Dkt. 93 (Plaintiff motion to
enforce Court’s discovery order); Dkt. 95 (Plaintiff motion to compel improperly withheld
documents); Dkt. 104 (Plaintiff motion to compel filed because Defendant did not respond to
discovery).
                                                  9
          Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 10 of 37



has not explained when Plaintiff will receive those documents.11 Plaintiff has been left to learn

about responsive evidence in Defendant Butowsky’s control through his Twitter feed, where he

has published information that he has not produced,12 or more recently through his Motion, which

for the first time disclosed information about “sources” on whom Defendant Butowsky purportedly

relies—even though he does not know their identity. See infra § II.B.

          Defendants’ disregard for their discovery obligations in this case stands in contrast with

Plaintiff’s diligence in responding to Defendants’ discovery requests. Since mid-October 2019,

Defendants served on Plaintiff 46 interrogatories, 78 requests for admissions, and 49 document

requests.13 Plaintiff timely responded to all of those requests, not once seeking an extension from

Defendants or this Court, and as of the date of this filing, Defendants have not presented Plaintiff

with a proposed discovery motion as to any specific deficiency in Plaintiff’s discovery responses.14

With respect to document productions, Plaintiff has produced nearly 2,000 documents on a rolling

basis from November 15 to January 13.15 Plaintiff notified Defendants in November 2019 that

Plaintiff would be available to sit for a deposition in January, but Defendants’ counsel did not


11
     See Dkt. 95; see also Dkt. 109.
12
  As one example, on December 16, 2019, Defendant Butowsky published a tweet stating: “Ellen
Ratner was my source from Assange who asked her, who then, asked me to share info with Seth
Rich’s parents about Seth selling the emails to Wikileaks. I’ve resisted sharing recordings proving
that she is lying. She keeps lying, I keep proving it.” Ex. 12. Defendant Butowsky had not
produced the audio in the course of discovery (even though he was under a Court order to do so),
and he did so only after Plaintiff’s counsel saw the tweet and demanded the production. See id.;
see also Ex. 13.
13
     Exs. 14-17; see also Governski Decl. ¶ 2.
14
     See Governski Decl. ¶¶ 3-4.
15
  See id. ¶ 5. Defendants began serving party discovery in mid-October 2019. Plaintiff produced
273 documents on November 15, 2019; 492 documents on November 27, 2019; 512 documents
on December 24, 2019; 353 documents on January 2, 2020; 358 documents and a privilege log on
January 10, 2020, and 5 documents on January 13, 2020. Id. ¶¶ 2, 5.
                                                 10
          Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 11 of 37



notice a deposition for Plaintiff until January 8, 2020, at which time they issued a subpoena to

depose Plaintiff in his capacity as administrator of his brother’s estate—even still, Plaintiff has

offered multiple dates and locations for his deposition to take place before the close of discovery,

and preparations now are underway for Plaintiff to be deposed on Sunday, January 26, 2020.16

          Defendants did not notice a third-party subpoena in this case until December 5, 2019, and

they did not notice a deposition in this case until December 19, 2019—despite having had the

better part of a year to do so following this Court’s denial of Defendants’ motions to dismiss. The

one deposition that Defendants noticed before filing their Motion has not yet occurred because

Defendants’ counsel did not make arrangements for it to occur, such as serving the witness with a

subpoena for his appearance.17 While Defendants’ Motion makes reference to difficulties serving

certain witnesses,18 that claim is unsubstantiated—Defendants have offered no declaration

detailing what efforts Defendants have made to serve any of these witnesses, and it is unclear

whether Defendants did any work to locate them, or whether Defendants considered possible

methods of service through counsel or otherwise, prior to last month. To date, Defendants have


16
  See id. ¶ 6. Two days after filing their Motion, Defendants noticed Plaintiff’s deposition in his
capacity as administrator of Seth Rich’s estate. Defendants still have not noticed Plaintiff’s
deposition in his capacity as a party to this litigation. Plaintiff has either taken or has noticed and
served subpoenas for nine out of his 10 available depositions (reserving the last for Julian
Assange). Pursuant to an agreement with Defendants, Plaintiff will take one deposition on January
28, 2020, and will take the deposition of Defendant Butowsky on a date be determined. The
remaining depositions are subject to a pending motion before this Court, Dkt. 114, and on-going
negotiations with counsel (who happens to be the same attorney representing the Defendants).
17
   See Exs. 18-19. Within days of filing their Motion, in an apparent rush to notice depositions
before the close of discovery, Defendants issued notices to depose Seth Rich’s girlfriend in
Michigan on January 22, 2020; the estate of Aaron Rich in D.C. on January 23, 2020; Brad Bauman
in D.C. on January 24, 2020; the former bartender at Lou’s City Bar, Joe Capone, in D.C. on
January 27, 2020; and D.C. Metropolitan Police Department Detective Joseph Della Camera in
D.C. on January 27, 2020. See Exs. 20-21.
18
     See Def. Mot. at 3.
                                                  11
           Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 12 of 37



wasted months of discovery without taking any reasonable steps to obtain the “evidence” they now

claim to be critical for this case.

           Each Defendant has offered separate excuses for why he failed to pursue discovery

diligently in this case. As discussed below, none of those excuses has any merit.

           A.      Defendant Couch

           Defendant Couch claims that he “was unrepresented until November 7, 2019 and has been

forced to play ‘catch-up’ and has had little time to prepare his own defense.”19 That is misleading.

In fact, as Defendant Couch previously represented to this Court in writing, Defendant Couch

engaged and received assistance from his current counsel no later than August 2019.20 Thus,

Defendant Couch has had the benefit of counsel advising him for the entire period since the

Scheduling Order was entered. In addition, Defendant Couch claims to have received legal advice

from one of Defendant Butowsky’s former attorneys prior to that time.21 Regardless, it was

Defendant Couch’s decision to proceed without legal representation in this case. He has never

filed with this Court any documentation that would support a claim to being indigent, and the

record shows that he raised at least $80,000 from his followers to support his efforts.22 He is not

entitled to special treatment as a result of his choice to proceed pro so for a portion of this litigation.



19
     Id.
20
     See Dkt. 76 at 1 n.1.
21
     Dkt. 95-12.
22
   See, e.g., Dkt. 96 at Exhibit 7 at 394:16-23; Ex. 2 (“We cannot fight the legal battles, and
everything else we’re fighting without the help of so many Patriots. (linking to AFM funding
platforms)); Ex. 22 (“Help me fight back and keep investigating for the truth in our Investigations.
Can we raise $100 this hour?” (linking to AFM funding platforms)); Ex. 23 (“Hey Patriots, We're
trying to raise $1500 this week as we need to pay for Airfare and Hotel for our Attorneys for a
deposition I have coming up with those suing us in two weeks. Anything helps, we can't fight this
battle without you. Thank You!” (linking to AFM funding platforms”)).
                                                    12
          Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 13 of 37



See MacLeod v. Georgetown Univ. Med. Ctr., 736 A.2d 977, 979 (D.C. 1999) (pro se litigants “can

expect no special treatment from the court” and “must not expect or seek concessions because

of . . . inexperience and lack of trial knowledge and training” (citations and internal quotations

omitted)).

          Defendants also argue that “Mr. Couch has been unable even to notice depositions in light

of the Court’s prior order barring him from doing so.”23 However, on October 14, 2019, and again

on October 21, 2019, Plaintiff’s counsel indicated to Defendants’ counsel that Plaintiff had no

objection to Defendant Couch seeking formal permission to take depositions in light of Defendant

Couch having retained qualified counsel.24 Inexplicably, Defendant Couch waited for more than

two months, until January 6, 2020, to file a motion seeking permission to take depositions.25 There

is no excuse for this delay, and Defendant Couch should not benefit from it.26 Regardless, even if

Defendant Couch had been precluded from taking depositions (which he was not), it still would

not explain why Defendants together have taken zero depositions in this case to date, as Defendants

are jointly represented by counsel who appears to believe that his clients share a common interest,


23
     Def. Mot. at 3.
24
     See Dkt. 83 at 1 n.1; Ex. 24.
25
     See Dkt. 102.
26
   Defendant Couch also claims that he has been unable to serve discovery because of “third party
witnesses’ successful efforts to evade service of subpoenas.” Def. Mot. at 3. While Defendants
casually accuse third parties of evading service, they have not provided evidence of their efforts,
if any, to effectuate service, and the declaration their counsel submitted indicates that Defendants
have been unsuccessful in serving subpoenas because they attempted service during the holidays
or at incorrect addresses. Compare Def. Mot. at 3 (“process has been marred with . . . third-party
witnesses’ successful efforts to evade service of subpoenas”), with Quainton Decl., Dkt. 106-1 ¶ 3
(unable to serve former D.C. police chief Cathy Lanier because she was “on vacation out of the
country”); id. ¶ 4 (unable to serve Brad Bauman in D.C. on December 5, 2019 and attempting,
instead, to serve him in Florida on December 19, 2019); id. ¶ 5 (unable to serve Kelsey Mulka in
D.C. on December 5, 2019 because of a “padlocked” residence and attempted to serve her instead
on December 24, 2019 in Michigan).
                                                 13
           Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 14 of 37



and there is no dispute that Defendant Butowsky has been authorized to take depositions since the

Court’s July 31 order.27

          The balance of Defendant Couch’s argument amounts to re-litigating the Court’s July 31

Order granting Plaintiff’s motions to compel Defendants to participate in discovery.28 However,

as Defendants acknowledge, they already asked the Court to reconsider that Order, and the Court

has denied that motion.29 Defendant Couch again accuses Plaintiff of engaging in wrongdoing by

participating in an ex parte hearing—yet sidesteps the fact that his co-defendant, with whom he

now shares counsel, actively participated in the same conference through counsel.30 Defendants

further claim that, during the hearing on the motions to compel, Plaintiff’s “Counsel failed to

inform the Court that there were two separate motions to compel, one directed at Mr. Butowsky,

who had elected not to file an opposition, and one directed at Mr. Couch, who had not been

provided an opportunity to respond.”31 The transcript of the hearing shows that claim to be

misleading at best and inaccurate at worst.32

          B.      Defendant Butowsky

          Defendant Butowsky’s central claim is that he should be excused from his obvious neglect

because he has been suffering from longstanding medical issues, but two separate issues must be


27
     See 7/31/2019 Minute Order; Dkt. 75 at 8:19-22.
28
     Motion at 15-16.
29
     See id. at 16; Dkt. 76; Dkt. 79.
30
     Motion at 16-17.
31
     Id. at 16.
32
   See Dkt. 75 at 5:4-10 (Plaintiff’s Counsel: “So we have pending before the Court currently I
believe three motions to compel; a motion to compel with respect to documents from Mr.
Butowsky, a motion to compel with respect to interrogatory responses from Mr. Butowsky, a
motion to compel with respect to documents from Mr. Couch and American First Media.”); see
also id. at 5:11-12 (“I’m going to grant all three motions to compel.” (emphasis added)).
                                                 14
        Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 15 of 37



addressed with respect to that claim. The first issue is what reasonable accommodations should

be made in light of Defendant Butowsky’s representations as to his most recent medical condition,

a surgery that he underwent last week; the second is whether Defendant Butowsky should be

excused for his lack of diligence in the 22 months leading up to those representations. As to the

first issue, Plaintiff already has reached agreement with Defendants’ counsel on delaying

Defendant Butowsky’s deposition, which had been long scheduled for January 16, 2020.33 As to

the second issue—Defendant Butowsky’s claim of lengthy medical disability that has rendered

him unable to attend to this litigation—that claim was raised for the first time in Defendants’

Motion, is belied by the record, and does not amount to good cause to delay this litigation. See

Koch v. White, 251 F. Supp. 3d 162, 180 (D.D.C. 2017), aff'd sub nom. Koch v. Clayton, No. 17-

5180, 2018 WL 4871160 (D.C. Cir. Sept. 19, 2018) (denial of extension because moving party

“has demonstrated an ability to file lengthy, substantive pleadings during this very time period, as

well as simultaneously pursue FOIA requests, severely undermining [his] assertion that his

physical limitations prevent him from” filing a timely response).

       From April 2018 (the month after Plaintiff filed this lawsuit) to August 2019 (the month

after the Court held its first status conference and ordered Defendant Butowsky to participate in

discovery), a period during which Defendant Butowsky claims disability, Defendant Butowsky

filed six lawsuits against nearly fifty defendants—including some of Plaintiff’s counsel in this

case—seeking millions of dollars based on claims that the defendants in those cases defamed

Defendant Butowsky by reporting on Defendant Butowsky’s role in peddling conspiracy theories




33
   Counsel for Defendant Butowsky has not yet provided Plaintiff with a date certain for the
rescheduled deposition. See Dkt. 109 at 5.
                                                15
           Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 16 of 37



or by alleging that Defendant Butowsky had defamed them (or their clients).34 In those lawsuits,

Defendant Butowsky consistently has been represented by counsel. During the course of those

cases, Defendant Butowsky has filed at least four amended complaints, more than a dozen motions

(including motions to compel) and opposition briefs, and, to Plaintiff’s counsel’s knowledge, has

not raised his medical condition as an issue that would prevent him from engaging in litigation.35

In fact, in one of those cases, Defendant Butowsky opposed a motion for a stay, stating: “Delay

prejudices victims – evidence is lost, memories fade, costs increase. Delay clogs up the Courts

and negatively impacts the public’s perception of Judges, Lawyers and the quality of Justice.”36

Defendant Butowsky offers no explanation as to why he has been capable of pursuing active

litigation elsewhere as a plaintiff but somehow was rendered unable to focus on his discovery

obligations as a defendant in this matter during the same time period.

          The following are among just some of the actions Defendant Butowsky has taken as a

plaintiff in other litigation during the same period for which he claims disability with respect to

this case:

                  On April 23, 2018, Defendant Butowsky filed suit against 11
                   defendants including Charles Schwab.37


34
   See Ex. 25 (April 23, 2018 lawsuit against 11 defendants including Charles Schwab); Ex. 11
(June 21, 2018 lawsuit against 12 defendants relating to NPR’s reporting on the Rich Family’s
lawsuits) (“NPR lawsuit”); Ex. 26 (March 6, 2019 lawsuit against law firm representing Plaintiff’s
parents); Ex. 27 (March 12, 2019 lawsuit against 22 defendants, including certain of undersigned
counsel); Ex. 28 (July 31, 2019 lawsuit against Rod Wheeler and law firm representing him);
Ex. 29 (August 1, 2019 lawsuit against the DNC, Crowdstrike, and DNC law firm). Defendant
Butowsky has not dismissed the lawsuit against certain of Plaintiff’s counsel despite this Court
suggesting that his former counsel “strongly recommend” he do so. Dkt. 75 at 21:19-23. Some
of his other lawsuits have been dismissed.
35
     See Governski Decl. ¶ 7.
36
     Ex. 5 at 2.
37
     See Ex. 25.
                                                16
          Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 17 of 37



                  On June 21, 2018, Defendant Butowsky filed the NPR Lawsuit.38

                  On December 14, 2018, Defendant Butowsky opposed a stay in the
                   NPR Lawsuit.39

                  On March 6, 2019, Defendant Butowsky filed suit against certain
                   counsel representing Plaintiff’s parents in state court, and on March
                   12, 2019, he filed suit against more than two dozen media and
                   attorney defendants including certain of Plaintiff’s counsel.40 He
                   amended the NPR Lawsuit on March 5, 2019.41

                  On July 15, 2019, Defendant Butowsky amended the Complaint
                   against certain of Plaintiff’s counsel, including to add an allegation
                   that Ellen Ratner told Defendant Butowsky information about
                   Plaintiff and his brother, and on July 31, 2019 filed a second
                   amended complaint to admit that Ms. Ratner did not, in fact, make
                   any representations about Plaintiff.42

                  On July 31, 2019, Defendant Butowsky filed suit against inter alia
                   Mr. Wheeler and his attorneys.43

                  On August 1, 2019, Defendant Butowsky filed suit against the DNC,
                   the law firm that represents the DNC, and Crowdstrike.44




38
     Ex. 11.
39
     Ex. 5.
40
     Exs. 26-27.
41
     NPR Lawsuit, Dkt. 54.
42
   See Butowsky v. Gottlieb et al., 4:19-cv-00180-ALM-KPJ (E.D. Tex. July 15, 2019), Dkt. 62
(first amended complaint); id. Dkt. 101 (second amended complaint). Plaintiff’s counsel has filed
a Rule 11 motion against Defendant Butowsky and his counsel, which is fully briefed and remains
pending. See id. Dkts. 156, 172, 176. Defendant Butowsky has agreed to stay discovery as to
Plaintiff’s counsel in that lawsuit, but not as to other defendants or third parties. See id. Dkt. 175.
43
     Ex. 28.
44
     Ex. 29.
                                                    17
          Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 18 of 37



                On October 10, 2019 and October 11, 2019, Defendant Butowsky
                 filed motions to compel the FBI to comply with the subpoenas he
                 served in his lawsuit against Plaintiff’s counsel and the NPR
                 Lawsuit, respectively.45

         Defendant Butowsky’s claims of disability also are belied by his continued and ongoing

actions to promote false conspiracy theories about Plaintiff and Plaintiff’s brother during the same

periods when he says that he has been unable to focus on the issues in this case. Even without the

benefit of potentially thousands of responsive documents that Defendant Butowsky still has not

produced, the record nonetheless shows, for example:

                On the day Plaintiff filed this lawsuit, when Defendant Butowsky
                 claims to have been suffering from “debilitating pain” that had
                 prevented him from air travel for “months,” Defendant Butowsky
                 simultaneously
                                             46



                Between October 2017 and July 2018, including on December 5,
                 2017 (two days after Defendant Butowsky claims to have been in
                 the emergency room and the day he says his pain “worsened” and
                 he was referred to tests and surgery), Defendant Butowsky




                              47




45
 Butowsky v. Gottlieb et al., 4:19-cv-00180-ALM-KPJ (E.D. Tex. Oct. 10, 2019), Dkt. 160;
NPR Lawsuit, Dkt. 75.
46
     Compare Butowsky Decl. ¶¶10-11, with Ex. 1 at …106-07. During the same time period,


                        . Ex. 30. Defendant Butowsky has previously represented to this Court
that he does not “conduct any business in the District of Columbia.” Dkt. 19-1 ¶3.
47
     Compare Butowsky Decl. ¶¶4-5, with Ex. 1 at …018
                                                  18
          Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 19 of 37



                  On June 2, 2018, Defendant Butowsky
                                                    48



                  On June 26, 2018, Defendant Butowsky conducted an interview
                   with Newsmax in which Defendant Butowsky stated “Aaron and
                   Seth – were the ones who downloaded the e-mails from the DNC
                   server.”49

                  On June 26 and June 27, 2018, Defendant Butowsky left voice
                   messages for Rod Wheeler’s attorney, demanding meetings in New
                                                                                50
                   York for which Defendant Butowsky would

                  Throughout October 2018, Defendant Butowsky

                          .51

                  On April 17, 2019, Defendant Butowsky


                                                              52



                  On July 26, 2019, Defendant Butowsky gave an interview to
                   Consortium News in which he discussed what he falsely accused
                   Plaintiff’s father of having admitted to Defendant Butowsky that
                   Plaintiff’s father knew that the Rich brothers were involved in the
                   DNC document leak.53

                  On July 30, 2019, Defendant Butowsky gave an interview to
                   America, Can We Talk?, in which he (in his own words) provided a
                   “very detailed account of what really happened with me and the Seth
                   Rich story,” including by stating that Plaintiff “is involved to some
                   degree” in leaking the DNC emails.54

48
     Ex. 31.
49
     Ex 6 at 7:17-20.
50
     Exs. 32-33.
51
     Ex. 34             Ex. 35                  ; Ex. 36           ; Ex. 37    ; Ex. 38    ; Ex. 39
                    .
52
     Ex. 40.
53
     Ex. 41 at 8:9-24.
54
     Ex. 42; Ex. 8 at 12:24-13:1.
                                                    19
           Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 20 of 37




                  On September 14, 2019, Defendant Butowsky gave an interview to
                   Ark Midnight in which he discussed his communications with the
                   Rich Family and stated (falsely) that Joel Rich had admitted to
                   Defendant Butowsky that his children were involved in leaking the
                   DNC emails.55

                  Since March 2017, Defendant Butowsky has published more than
                   240 tweets, including dozens that pertain to issues in this litigation.56
                   For example, in a February 18, 2019 tweet, he posted a Big League
                   Politics story that accused Plaintiff of having “[b]locked WikiLeaks
                   Inquiries,” and in a July 21, 2019, tweet, he published a video he
                   described as evidence “that Seth Rich and friends sold emails to
                   WikiLeaks.”57 Just four days before filing the Motion, Defendant
                   Butowsky took to Twitter to write about his “telephone discussion”
                   with Mr. Hersh “in regards to Seth Rich.”58

                  In October, November, and December 2019, Defendant Butowsky
                   published a book, attended related book signings and promotional
                   events, and conducted multiple media interviews about a variety of
                   topics including the economy and Boeing.59

                  Photographs posted on Defendant Butowsky’s social media reflect
                   his ability to attend movie premiers, participate in book signings,
                   and travel to cities in the U.S. and abroad, including to what appears
                   to be Venice, Italy, as recently as late November.60

          Even if the history recounted above were less clear as to Defendant Butowsky’s active

pursuit of his interests, it nonetheless remains unclear why Defendant Butowsky’s health problems

from August 2019 to January 6, 2020, prevented his counsel from pursuing discovery diligently.

The vast majority of civil discovery tasks (such as the production of documents, taking or



55
     Ex. 43 at 15:1-17:7.
56
     See Governski Decl. ¶ 8; see also, e.g., Ex. 44.
57
     Exs. 45-46.
58
     Ex. 47.
59
     See, e.g., Ex. 48.
60
     Ex. 49.
                                                      20
          Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 21 of 37



defending depositions, issuing subpoenas, and engaging in motions practice), can (and generally

are) performed primarily by counsel. It bears repeating that during this period of time, Defendant

Butowsky’s counsel have litigated his claims in federal and state courts elsewhere. Only in this

case, and only now, does Defendant Butowsky allege that he has been unable to bring sufficient

focus to his claims and legal obligations.

         One factual statement in Defendant Butowsky’s declaration perhaps illustrates why

Defendant Butowsky’s representations do not deserve the benefit of the doubt—specifically,

Defendant Butowsky falsely claims that Plaintiff’s allegations against him are “absurd” because

he has “said virtually nothing in connection with Aaron Rich.”61 The record shows that assertion

to be plainly false.62 To take just one example, Defendant Butowsky drafted the article that was

published in The Washington Times in March 2018 under James Lyons’s name, which falsely

accused Plaintiff and his brother of leaking the DNC emails to, and receiving money from,

WikiLeaks.63


61
     Butowsky Decl. ¶ 10.
62
   See, e.g., Dkt. 3 ¶ 40 (Defendant Butowsky: “Aaron Rich needs to come out and admit money
is in his account.”); id. ¶ 65 (Defendant Butowsky: “. . . files from DNC were downloaded by
Arron [sic] and Seth Rich.”); id. ¶ 80 (same); Ex. 50 (Defendant Butowsky “has told the Gateway
Pundit that during a December 2016 conversation with the father of the slain staffer he confirmed
that he ‘knew what his sons did.’”); Ex. 51 (Butowsky:
                                                                ); Ex 52 (The Washington Times:
“According to Ed Butowsky, . . . in his discussions with Joel and Mary Rich, they confirmed that
their son transmitted the DNC emails to Wikileaks.”); Ex. 53 at …686 (Defendant Butowsky:
“Sure looks like Aaron had a roll [sic] him [sic] his death or possibly in selling the wiki leaks.”);
Ex. 54 at 29:2-5 (“[M]aybe Aaron’s life is at risk because of the relationship between what they
did together.”) Ex. 55 (Defendant Butowsky: “Lets discuss [Plaintiff’s] email address”); see also
Governski Decl. ¶ 8.
63
   While Defendants assert that “Plaintiff waited many months after the initial allegedly
defamatory tweets were published before initiating legal action likely in order to put in place his
politically-driven media strategy,” Def. Mot. at 5, the fact is that Plaintiff filed his 60-page
complaint just 25 days after the publication of the Washington Times article, see Dkt. 3.
                                                 21
           Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 22 of 37



           On February 24, 2018,




           The next day,




                                                                            .69 The Washington

Times ultimately published the article on March 1, 2018, perhaps unaware of Defendant

Butowsky’s role in drafting it.70 The day after the Washington Times article was published,

Defendant Couch posted a video online in which he stated that he had “talked to Ed Butowsky

three times th[at] morning” and explained that the Washington Times “article was put out to help




64
     Ex. 56.
65
     Id.
66
     Id.
67
     Ex. 51.
68
     Id.
69
     Id.
70
     Ex. 52.
                                              22
          Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 23 of 37



vindicate our team.”71 On September 30, 2018, The Washington Times retracted the article and

apologized to the Rich Family.72

          Defendant Butowsky’s central role in the drafting and publication of The Washington

Times Article came about ten months after Fox News retracted a similar article73 in which

Defendant Butowsky played a similar role—including during the time period when Defendant

Butowsky reports having undergone and been in recovery from his first surgery. In early 2017,

Defendant Butowsky, holding himself out as a Good Samaritan, approached the Rich Family and

offered to hire for them a private investigator named Rod Wheeler, who had never before

conducted a private investigation, did not have a private investigator’s license, and “consider[ed]

[him]self more of a consultant than an investigator.”74 Defendant Butowsky did not disclose to

the Rich Family that he simultaneously was working with Fox News reporter Malia Zimmerman

to draft a story—including by coordinating meetings in D.C. and via video among himself, Ms.

Zimmerman, and Mr. Wheeler—that would allege a connection between Seth Rich and WikiLeaks




71
  Matt Couch, America First Media LIVE #SethRich #Mueller #KimDotcom #EdButowsky,
Periscope      at      21:30-21:50,     49:30-50:04      (Mar.      3,     2018),
www.pscp.tv/RealMattCouch/1mrGmRDaYXDJy.
72
   The Washington Times eventually retracted the article and issued an apology to the Rich family,
stating that “we now believe” the statements about Plaintiff in the article are “false” and that there
is not “any basis to believe” that the statements about Plaintiff are true. Ex. 57. When asked in
written discovery to describe his involvement with the Washington Times article, Defendant
Butowsky                                                                                         . See
Ex. 58 at 7.
73
   On May 23, 2017, Fox News retracted the story, issuing a statement that the article “was not
initially subjected to the high degree of editorial scrutiny we require for all our reporting” and that
“[u]pon appropriate review, the article was found not to meet those standards and has since been
removed.” Ex. 59.
74
     Ex. 60 at 18:8-14.
                                                  23
        Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 24 of 37



and would use Mr. Wheeler as the only named source for the article.75 Defendant Butowsky

instructed Mr. Wheeler to conceal his involvement with Fox News from the Rich family.76 In the

course of his conversations with Mr. Wheeler, Defendant Butowsky made a number of derogatory

claims about Plaintiff to Mr. Wheeler.77 While Defendant Butowsky has denied involvement with

the Fox News article, his contemporaneous correspondence proves the opposite:

               “The story is or will be up very early tomorrow morning. Rod
               Wheeler is up and ready to give interviews. There’s more to come
               on the story but for now this is a massive story there’s going to be
               talked about for a long time. If you have any questions about the
               story or more information needed, call me at [###]. I’m actually
               the one who’s been putting this together but as you know I keep
               my name out of things because I have no credibility. One of the
               big conclusions we need to draw from this is that the Russians did

75
   Ex. 61 (Zoom meeting); Ex. 62 (               ); Ex. 63 at 9 (admitting to having lunch with Mr.
Wheeler and Ms. Zimmerman in February 2017); Ex. 64 (Zoom meeting); Ex. 65 (text messages
among Defendant Butowsky, Mr. Wheeler, and Ms. Zimmerman); Ex. 66 (email from M.
Zimmerman to Mr. Wheeler); Ex. 67 (Defendant Butowsky arranging “four-way zoom video
conference” with Mr. Wheeler, Ms. Zimmerman, and Fox News producer Adam Housley because
“We are on the 1 yard line and we need to take it over the goal line”); Ex. 68 (April 27, 2017, email
from Defendant Butowsky to Mr. Wheeler, stating that Defendant Butowsky had “an idea” and
providing a draft of what would become the Fox News article); Ex. 69 (April 29, 2017, email from
Ms. Zimmerman to Defendant Butowsky, providing draft of article and stating that she needed to
“confirm the bold sections,” which were statements falsely alleging a link between Seth Rich and
WikiLeaks); Ex. 70 (email from Ms. Zimmerman asking Defendant Butowsky and Mr. Wheeler
to confirm information with his “sources”); Ex. 71 (“from the dark web search nothing turned up
on Seth Rich’s murder or his connection to WikiLeaks”); Ex. 53 at …682 (“Not to add any more
pressure but the president just read the article. He wants the article out immediately.”); Ex. 72
(voice message from Defendant Butowsky: “[A] couple of minutes ago I got on a note that we
have the full attention of the White House on this. And, tomorrow, let’s close this deal. Whatever
you gotta do.”); see also Ex. 60 at 99:1-7 (“Throughout the entire saga here with the Seth Rich
case, Butowsky appeared to me to be the guy that was – you know, kind of coordinating between
myself and Malia.”); id. at 77:2-7, 105:13-106:22; Ex. 73 (Defendant Butowsky text to Mr.
Wheeler on March 26, 2017 that he would be in the hospital but that it did not “mean I’m not able
to talk nor does it mean I won’t be of good mind and body”); Ex. 58 at 4.
76
  Ex. 53 at …646 (“Expect a direct call from Joel rich. Please call me prior to give you a few
data points. Make sure to downplay Fox News, don’t mention you know Malia” Zimmerman.).
77
  See, e.g., Ex. 53 at …684 (“He’s a dangerous guy”); id. at …686 (“Sure looks like Aaron had a
roll [sic] him [sic] in his death or possibly in selling the wiki leaks.”).
                                                 24
          Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 25 of 37



                 not hack into our computer systems and steel [sic] emails and there
                 was no collusion like trump with the Russians.”78

         Whatever health issues Defendant Butowsky has had, they have not prevented him from

litigating as a plaintiff in other cases about the same issues in this litigation, from pursuing

professional and personal endeavors, or from aggressively pursuing the development and

publication of false statements targeting Plaintiff and his brother. Nor should they allow him to

bring this litigation to a halt and avoid accountability for his actions.

II.      Defendants Have Not Cited Any New Evidence That Would Justify An Extension Of
         The Fact Discovery Deadline.

         Defendants’ Motion is the latest in a long series of empty promises that at some

indeterminate point in the future, they will reveal evidence proving that the Rich brothers were

involved in leaking the DNC emails.79 Defendants have been peddling their conspiracy theory for

years, representing that it is backed by such “evidence,” but now that they finally have been pressed

to prove their claims, they have resorted to blaming a government-run conspiracy to suppress

evidence, and they have asked this Court to delay this case based on pipe dreams of future

revelations.

         Defendants’ extension request is based on unfounded claims relating to three pieces of

supposed evidence, each of which is discussed below, and none of which warrant an extension of



78
     Dkt. 95-4 (emphasis added).
79
  See, e.g., Dkt. 71-9 at 8 (“We have recordings that we will be releasing very soon”); Ex. 74 at
…655 (Defendant Butowsky in January 2017:
          ”); id. at …669
                                                                                                 );
Ex. 75 at 17:6-9 (Defendant Butowsky on May 16, 2017: “we’re gonna break this thing open real
soon.”); Ex. 4 (Butowsky to Plaintiff: “discovery is going to be interesting”); Ex. 41 at 34:13-15
(Defendant Butowsky to July 26, 2019: “everyone is going to see that every word I’m saying is
completely accurate.”).
                                                  25
          Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 26 of 37



discovery. See Washburn v. Lavoie, 437 F.3d 84, 93 (D.C. Cir. 2006) (upholding denial of motion

for extension filed two weeks prior to the discovery deadline because moving party had more than

ten months from the filing of the complaint and almost two years from learning of the supposed

“new” evidence); Corrinet v. Burke, No. 12-CV-01092 (CRC), 2014 WL 2208781, at *1 (D.D.C.

May 28, 2014) (no good cause where the request was “not based on new evidence at all” because

the moving party had the information prior to litigation and has “had ample time, and made

multiple attempts, to request records from the FBI”).

          A.     Purported FBI Report

          Defendants assert, as though rumors of such a report were newly discovered on their part,

that there “purportedly” exists an FBI report “documenting an email exchange between Seth Rich

and Julian Assange.”80 This “purported[]” report has been the heart of Defendant Butowsky’s

narrative about Seth Rich since early 2017. From the start, Defendant Butowsky’s basis for

alleging the existence of an FBI report has been a January 2017 telephone call that Defendant

Butowsky had with journalist Seymour Hersh, whom Defendant Butowsky alleges detailed the

existence of the FBI report.81 Notably, Defendants concede that even the “purported” FBI report

says nothing about Plaintiff.82

          Defendant Butowsky has had more than three years to obtain the FBI report he purports

exists. Apart from nods to a conspiracy being perpetrated, apparently by the entire FBI (and, by

extension, the Justice Department that oversees the Bureau), he fails to explain any theory as to



80
     Def. Mot. at 8.
81
     Id. at 9; see also Ex. 74 at …655 (Defendant Butowsky in January 2017:
                                         ).
82
     Def. Mot. at 10.
                                                 26
          Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 27 of 37



why this supposed FBI report will be forthcoming imminently when it has failed to materialize

over the past three years. The reality is that Defendant Butowsky actively has pursued this

purported FBI report throughout 2017, and he has continued to do so during the course of separate

litigation, including his lawsuit as a plaintiff against NPR where Magistrate Judge Caroline Craven

denied Defendant Butowsky’s motion to compel the FBI to respond to a subpoena for the purported

report because she was “not convinced” as to the relevance of the purported FBI report with regards

to the allegations and she had concluded that the FBI had conducted an “adequate search” for the

records during the FOIA search.83 Tellingly, Defendants at this point do not even argue that they

could obtain this report with additional time, but instead suggest that the Attorney General should

“demand access” to it.84 If the report existed, it seems safe to assume that the Attorney General

would follow that suggestion. In any event, there is no reason why the close of discovery in this

case would prevent Defendants from continuing to pursue discussions via political channels.

          All of the above leaves aside that Defendant Butowsky has concealed, for the past three

years, that Mr. Hersh repeatedly has disputed Defendant Butowsky’s characterization of their

January 2017 conversation.85 Mr. Hersh has explained that, at the time, he was investigating




83
     Def. Mot. Ex. 5 at 32.
84
     Def. Mot. at 10.
85
   Defendant Butowsky has released to the public a version of this call, but that version of the
recording was edited to conceal an admission by Defendant Butowsky that foretold much of his
conduct toward the Rich family in the years that followed: “I have a – a great history in getting
things in the – getting things out there where nobody knows that I’m the one who did it. . . . I’m
just trying to get something in my hands that I can get public about.” Compare, e.g., full audio,
YouTube (July 21, 2019), youtube.com/watch?time_continue=1&v=_VaQcglmZvY&feature
=emb_logo, with Dkt. 95-9 at 34:12-36:23; see also Ex. 54 at 13:19-24 (“Now, I did cut out a lot
of things in that recording where he goes on tangents and says some terrible things about people,
but everything else there is exactly his words.”); Ex. 80 at 38:11-16 (Matt Couch: “Ed Butowsky
on the – on the Sy Hersh audio. He edited the audio because Sy Hersh said a lot of embarrassing
                                                27
          Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 28 of 37



rumors that Seth Rich had been in contact with WikiLeaks, or, as Mr. Hersh put it in an email to

Defendant Butowsky:

                                                                                            ”86 Mr.

Hersh had stated that he called Defendant Butowsky to probe Defendant Butowsky for any

information he might have had about the rumors.87 During that conversation, Mr. Hersh presented

Defendant Butowsky with a hypothetical “narrative” based on rumors Mr. Hersh had heard about

an FBI report that linked Seth Rich to WikiLeaks.88 Mr. Hersh made clear to Defendant Butowsky

that just because Mr. Hersh was sharing the “narrative” with Defendant Butowsky, “doesn’t make

it true,” to which Defendant Butowsky replied, “I understand.”89 Mr. Hersh has told Defendant

Butowsky that Mr. Hersh had never seen any FBI report,90 that Mr. Hersh could not get any such

report,91 and that Mr. Hersh did not have                                   .92




things and Ed did not want to [doxx] him. That, my friends, is called a class act. On the Sy Hersh
audio, Ed actually edited that so that he would not bury Sy Hersh.”).
86
     Ex. 76.
87
   See Dkt. 95-9 at 2:2-5 (“. . . about the kid, and I’ll tell you what I know. What I know comes off
an FBI report.”); id. at 28:23-24 (“so what do you – do you know anything more?”); see also David
Folkenflik, The Man Behind The Scenes In Fox News’ Discredited Seth Rich Story, NPR (Aug. 16,
2017),     www.npr.org/2017/08/16/543830392/the-role-of-ed-butowsky-in-advancing-retracted-
seth-rich-story (“Hersh now says he was fishing for information from Butowsky. ‘I did not talk to
anybody at the FBI — not about this,’ Hersh tells NPR. ‘Nothing is certain until it’s proved. And
I didn’t publish any story on this.’”).
88
     Dkt. 95-9 at 11:4-11:5 (Hersh: “[L]et me go back to my narrative.”).
89
     Dkt. 95-9 at 39:13-15 (emphasis added).
90
  Dkt. 95-9 at 20:20-21:1 (Butowsky: “You—you saw a report?” Hersh: “No.” Butowsky: “the
FBI report?” Hersh: “No.”).
91
     Dkt. 95-9 at 22:18-19 (“I don’t—I can’t get the report.”).
92
     Ex. 76.
                                                  28
           Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 29 of 37



          Nonetheless, in the years since that January 2017 telephone call, Defendant Butowsky has

touted the call (and his selectively edited recording of it) as purported evidence of a link between

Seth Rich and WikiLeaks, and now he is doing the same before this Court.93 To no avail, Mr.

Hersh has pleaded with Defendant Butowsky to stop mischaracterizing their telephone call:

                  “you have a lousy memory…I was not read anything by my fbi
                  friend..i have no firsthand information and i really wish you would
                  stop telling others information that you think I have…please stop
                  relaying information that you do not have right…and that i have no
                  reason to believe is accurate.”94

          Seperately, Mr. Hersh communicated the same message to Larry Johnson—an individual

who Defendant Butowsky listed on his Initial Disclosures as having relevant “communications”

regarding an investigation into Seth Rich’s murder.95 On May 16, 2017, the date on which the Fox

News article was published, Mr. Hersh wrote to Mr. Johnson that Defendant Butowsky had “called

me a few weeks to ask if i still believed what i had told him and i said i could find no evidence for

what i said. what a jerk.” Mr. Johnson replied: “It is his quest. He’s not a buddy. I met him in

December and learned, belatedly, that he is a bit of a flake.” Mr. Hersh responded: “but i told him

i had no proof. and i do not have such.”96




93
  See, e.g., Ex. 77 (“This is a rarely heard audio from famed writer Sy Hersh admitting to that
Seth Rich downloaded the DNC emails and sold to Wikileaks.and [sic] that the FBI covered it
up.”).
94
   Ex. 78 (emphasis added) (ellipses in original); Ex. 31; see also David Folkenflik, Behind Fox
News’ Baseless Seth Rich Story: The Untold Tale, NPR (Aug. 1, 2017, 7:23 am),
https://www.npr.org/2017/08/01/540783715/lawsuit-alleges-fox-news-and-trump-supporter-
created-fake-news-story (Hersh explaining that Defendant Butowsky “took two and two and made
45 out of it.”).
95
     Dkt. 83-3.
96
     Ex. 79.
                                                  29
           Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 30 of 37



          B.      Purported NSA Documents

          Defendants also argue that the NSA might have documents relevant to this litigation—

although Defendants have not offered any meaningful or persuasive explanation as to what exactly

those documents could be, what if anything they have done to try to obtain them, or even their

basis for believing they exist.97 Instead, they offer an unsworn assertion that Defendant Butowsky

“learned” about the supposed documents from an unnamed “high-level NSA source” and that

Defendant Butowsky has “learned of the existence of another high-level source” with “knowledge”

of classified information “confirming the existence of communications between Seth Rich and

Wikileaks.”98

          Defendants’ Motion was the first time Defendants disclosed to Plaintiff any of these

supposed “sources” or “information,” even though that information, if accurate, would have been

responsive to Plaintiff’s discovery requests. In the absence of any sworn testimony about these

supposed “sources,” Defendants’ counsel has represented his understanding that neither he nor

Defendants even know the name of the source on which they now purport to rely.99 Aside from

unnamed—and indeed unknown—“sources,” Defendants’ only other basis for asserting that

relevant NSA documents exist is a FOIA request form which, by Defendants’ own admission, “it

is not clear whether [any of the documents] relate specifically to Seth Rich.”100




97
     See Def. Mot. at 11-12.
98
     Id. at 11.
99
     Ex. 81.
100
      Def. Mot. at 11.
                                                30
          Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 31 of 37



          C.     Julian Assange’s Deposition

          Defendants argue that this lawsuit should be stayed until both parties have had the

opportunity to depose WikiLeaks’ founder, Julian Assange, who currently is incarcerated in the

United Kingdom awaiting possible extradition to the United States.101           To the extent that

Defendants had any interest in pursuing a deposition of Mr. Assange, it is reasonable to ask why

Defendants did not make any effort to do so in the 22 months since Plaintiff filed this litigation.

Defendants’ lack of diligence with respect to Mr. Assange is especially noteworthy given the

public campaign Defendants’ prior counsel launched over 18 months ago criticizing Plaintiff for

purportedly seeking to prevent Mr. Assange and WikiLeaks from providing information in this

case.102 Building on that campaign, Defendant Butowsky baselessly alleged (as part of his federal

lawsuit against Plaintiff’s counsel in Texas) that Plaintiff and his counsel attempted to prevent Mr.

Assange from providing testimony in this litigation103—despite the fact that until the last two



101
      See Def. Mot at 12.
102
    See Dkt. 24-18 (Ty Clevenger on June 11, 2018: “Why won’t Seth Rich’s brother authorized
Wikileaks to tell what it knows?”); Dkt. 27-4 (Mr. Clevenger on June 14, 2018: “if the Rich family
came out and said ‘tell the world what you know, reveal what emails you have regarding to Rich’
then, Assange would be willing to do it”); Ty Clevenger, Correction: Ellen Ratner only relayed
information about Seth Rich, according to Butowsky, LawFlog (July 29, 2019),
http://lawflog.com/?p=2248 (“That’s why we asked Aaron Rich more than a year ago to authorize
Wikileaks to reveal whether he was involved in leaking emails from the Democratic National
Committee. Thus far, he and his lawyers have refused to do so.”); Ty Clevenger
(@Ty_Clevenger),            Twitter        (Aug.         13,        2019,         6:12        pm),
twitter.com/Ty_Clevenger/status/1161445521627779072 (“Meanwhile, we’re still waiting on
Seth’s brother to authorize #JulianAssange to reveal what he knows. And for his brother’s
attorneys to serve subpoenas on Assange and @wikileaks like they promised MORE THAN A
YEAR AGO. What’s to hide?”); Ex. 82 (“Per the article below, the Democratic National
Committee served its lawsuit on Wikileaks via Twitter. I’m wondering why your client has not
tried to subpoena Wikileaks via Twitter. . . . Mr. Butowsky would have issued his own subpoenas
by now, but he does not wish to consent to the jurisdiction of the D.C. court.”).
103
      Ex. 27 ¶¶ 61-66.
                                                 31
           Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 32 of 37



weeks, Plaintiff was the only party in this litigation or in Texas who had made any effort to obtain

discovery from either WikiLeaks or Mr. Assange.104 Indeed, up until the day that Defendants filed

their Motion to extend discovery in this case, Defendants took no steps to serve discovery on

WikiLeaks, or secure a deposition from Mr. Assange. Instead, with days remaining before the

close of discovery in this case, Defendants essentially cut and paste Plaintiff’s Motion for a Letter

Rogatory, changed the requested deposition questions to suit their interests, and filed it as their

own motion.105

          Plaintiff’s diligent efforts to secure Mr. Assange’s deposition, and documents from

WikiLeaks, should not now be weaponized against him as a basis to delay the close of discovery

in this case. Plaintiff’s motion to depose Mr. Assange makes clear that “WikiLeaks and its

founder, Julian Assange, are uniquely positioned to confirm the truth: that neither Mr. Rich nor his

brother ever provided any documents to, or received any payments from, WikiLeaks or its

agents.”106 While that is true, the burden of proof in this matter is on Plaintiff, not Defendant, and

Plaintiff is prepared to carry his burden of proof with or without Mr. Assange’s testimony.107 In

any event, this Court need not updend the existing expert and trial schedule in order to grant

Plaintiff’s pending motions relating to Mr. Assange and WikiLeaks.




104
   See Dkt. 89 at 5-6; Dkt. 91 at 4-5 (describing efforts in July 2018 to submit materials to the
Department of Justice for assistance on serving letters rogatory pursuant to the Inter-American
Convention on Letters Rogatory and Additional Protocol; in April and August 2019, requesting
Mr. Assange’s counsel accept service or provide a way to serve Mr. Assange; and in September
2019, attempting to reach WikiLeaks’ legal representatives via email nearly 100 times).
105
      Compare Dkt. 91-2, with Dkt 100-5.
106
      Dkt. 91 at 1.
107
   Plaintiff would not object to the Court permitting both sides to depose Mr. Assange after the
close of discovery.
                                                 32
           Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 33 of 37



           D.     Barr/Durham Investigation

           Defendants also argue that this entire case should be stayed pending the results of the

“Barr/Durham investigation” “into the origins of the Russia investigation.”108 Defendants’ only

basis for that suggestion is that the Barr/Durham investigation “may” show that “the Russian

hacking story was politically motivated” and might reveal “alternative theories for the leaking of

DNC emails.”109 This is not “good cause” to modify the Scheduling Order but is rather another

demonstration of Defendants’ hope that someday it will be revealed that the Intelligence

Community, Homeland Security Department, Senate Intelligence Committee, and Justice

Department all were engaged in an effort to mislead the public when they each concluded that

Russia hacked the DNC in 2016.110

III.       Plaintiff Would Be Prejudiced By A Delay In This Litigation.

           Plaintiff has been awaiting his day in court for 22 months. During that period, Defendants

have continued to publish defamatory statements about him, and they have continued to allege


108
      Def. Mot. at 1-2.
109
      Id. at 2.
110
    Compare Def. Mot. at 2 (emphasis added), with Justin Wise, Ex-Trump Homeland Security
adviser rips Giuliani, calls claim Ukraine hacked DNC a ‘conspiracy theory’, The Hill (Sept. 29,
2019, 10:46 am), https://thehill.com/homenews/administration/463541-ex-trump-homeland-
security-adviser-calls-claim-russia-did-not-hack (Tom Bossert: “The United States government
reached its conclusion on attributing to Russia the DNC hack in 2016 before it even communicated
it to the FBI, long before the FBI ever knocked on the door at the DNC”); Marshall Cohen,
Graham: Russia, not Ukraine, hacked the Democrats in 2016, CNN (Dec. 11, 2019, 11:08 am),
https://www.cnn.com/politics/live-news/justice-inspector-general-testifies-russia-
report/h_d4d9074452931c8862bcc1ec604d7362 (Sen. Lindsay Graham: “And it was the Russians,
ladies and gentlemen, who stole the Democratic National Committee emails, Podesta’s emails and
screwed around with Hillary Clinton. It wasn’t the Ukrainians. It was the Russians.”); Matthew
Choi, Sen. Kennedy takes back Sunday Comments on alleged Ukrainian intervention in 2016,
Politico (Nov. 25, 2019, 10:59 pm), https://www.politico.com/news/2019/11/25/john-kennedy-
ukraine-2016-elections-073864 (Sen. John Kennedy: “The only evidence I have, and I think it’s
overwhelming, is that it was Russia who tried to hack the DNC computer.”).
                                                   33
          Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 34 of 37



falsely that he or his brother was WikiLeaks’ source for the DNC emails.111 Meanwhile, in reliance

on this Court’s Scheduling Order, Plaintiff has engaged in discovery actively and diligently—

including but not limited to undertaking a substantial process to produce documents, making

arrangements to travel to D.C. for court appearances, and preparing to sit for his deposition on an

upcoming Sunday. Plaintiff would face substantial prejudice if he were forced to endure another

four months of discovery with an indeterminate trial date after he has done everything, and

Defendants have done nearly nothing, to advance this case and meet the deadlines in the

Scheduling Order. See Koch, 251 F. Supp. 3d at 180-81 (“[D]ragging this litigation out for months

on end prejudices Defendant and needlessly extends these proceedings” where it “was well within

Plaintiff’s control to seek during discovery the additional information he now wants extra time to

obtain.”); cf. Dag Enterprises, 226 F.R.D. at 110 (D.D.C. 2005) (“Compelling a party with ‘clean

hands’ to incur significant additional expense and spend a large amount of additional time in

discovery when the opposing side has not acted with diligence and has not shown ‘good cause’ is

simply unwarranted.”); Thomas v. Snow, No. CV 03-0187 (RBW), 2005 WL 8168303, at *3

(D.D.C. June 29, 2005) (“[D]ilatory behavior must not be condoned, as it would be unfair to the

defendant to allow the plaintiff to further extend the life of this already more than two year

litigation.”).

          Plaintiff already has been prejudiced by delays in this case. As Defendant Butowsky

argued in opposing a stay in one of his other cases where he is a plaintiff, “Delay prejudices

victims—evidence is lost, memories fade, costs increase. Delay clogs up the Courts and negatively




111
      Supra at 8 n.6.
                                                34
          Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 35 of 37



impacts the public’s perception of Judges, Lawyers and the quality of Justice.”112 For example,

during the pendency of this litigation, James Lyons, under whose name Defendant Butowsky

penned the later retracted Washington Times article, has passed away.113 Other witnesses have

moved from their homes, changed jobs, or generally become more difficult to reach, and the

passage of time risks memory loss for all. Defendant Butowsky himself appears to be arguing that

at least one critical witness now suffers from dementia.114 These problems will only compound if

the discovery and trial schedule in this case are pushed back.

          Modifying the Scheduling Order also would prejudice Plaintiff because he has relied on

that Scheduling Order in making strategic decisions about his approach to discovery. For example,

in order to be able to follow the existing Scheduling Order, Plaintiff took depositions of critical

witnesses (such as the depositions of Defendant Couch, Rod Wheeler) notwithstanding substantial

document production deficiencies, and additional depositions remain scheduled in the coming

weeks for which preparation has already required considerable time and expense. Plaintiff also

made decisions regarding the issuance of third-party subpoenas and motions practice—including

what motions to file, and when—that would be upended by a belated extension. Those decisions,

and the investment of finite time and resources, cannot now be unwound, and it would be

manifestly unfair to do so. Defendants’ proposal would effectively sequence discovery in two

phases—forcing Plaintiff to conduct discovery under the Scheduling Order in phase one, followed




112
      Ex. 5 at 2; cf. Ex. 83 at 29:7-30:4 (Defendant Couch
                                                        ).
113
     Obituary, James “Ace” Lyons Jr., The Washington Post (Dec. 23, 2018),
legacy.com/obituaries/washingtonpost/obituary.aspx?n=james-lyons-ace&pid=191065269.
114
      Ex. 63 at 11.
                                                35
        Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 36 of 37



by an additional four month discovery period for Defendants, relying upon the decisions Plaintiff

have already made, in a second phase.

        Finally, Defendants inaccurately present this litigation as a David versus Goliath contest,

but that representation is backwards. Plaintiff lacks his own resources to litigate this matter.

Notwithstanding grossly false representations to the contrary by Defendants at times during the

course of this litigation, Plaintiff’s counsel are litigating this case pro bono, at significant expense

in terms of time and resources. Defendant Butowsky, by contrast, has sufficient means to engage

in sprawling litigation against dozens of defendants, and in this case has insurance coverage.

Defendant Couch is now drafting off of that same legal representation. Requiring Plaintiff and his

counsel to shoulder the expense of Defendants’ decision to treat this litigation as a joke is

unwarranted, and it would be manifestly unjust.

                                          CONCLUSION

        For the foregoing reasons, Plaintiff respectfully requests that the Court deny Defendants’

Motion to Extend or Stay Discovery and enter the Proposed Order accompanying this Opposition.

Dated: January 16, 2020
                                                  /s/ _Michael J. Gottlieb _______________
                                                  MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                                  WILLKIE FARR GALLAGHER LLP
                                                  1875 K Street NW, Washington, DC 20006
                                                  Tel: (202) 303-1442 / Fax: (202) 303-2000
                                                  mgottlieb@willkie.com

                                                  JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                  MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                                  BOIES SCHILLER FLEXNER LLP
                                                  1401 New York Ave NW, Washington DC 20005
                                                  Tel: (202) 237-2727 / Fax: (202) 237-6131
                                                  jriley@bsfllp.com
                                                  mgovernski@bsfllp.com

                                                  Attorneys for Plaintiff Aaron Rich
                                                  36
       Case 1:18-cv-00681-RJL Document 116 Filed 01/16/20 Page 37 of 37




                                  CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on January 16, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and Matthew Couch. A courtesy copy of the foregoing document also was

emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has agreed to

convey served and filed documents to Defendant America First Media through Defendant Couch

as necessary.



Dated: January 16, 2020

                                          /s/ _Michael J. Gottlieb _______________
                                          MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                          WILLKIE FARR GALLAGHER LLP
                                          1875 K Street NW, Washington, DC 20006
                                          Tel: (202) 303-1442 / Fax: (202) 303-2000
                                          mgottlieb@willkie.com
